Citation Nr: 1810202	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  08-06 553A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1952 to December 1953.  

This matter was last before the Board of Veterans' Appeals (Board) in October 2017, on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before a Decision Review Officer at an August 2008 RO hearing.  A copy of the hearing transcript has been associated with the claims file. 

In October 2017, the Board issued a decision denying the issue of entitlement to service connection for a low back disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

	
ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In this case, pursuant to the Veteran's representative's December 2017 Motion to Vacate, the Board finds that the Veteran was denied due process of law with respect to his appeal of the issue of entitlement to service connection for a low back disability, as an error was made in the October 26, 2017 decision denying the claim.  Specifically, prior to the issuance of the Board decision, on August 9, 2017, the Veteran requested a copy of his complete claims file.  When a Privacy Act request is filed under § 1.577 of this chapter by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. § 20.1200 (2017).  The Veteran did not receive the requested information prior to the Board issuing the October 26, 2017 decision.  The Board notes that the August 2017 Privacy Act request was fulfilled on January 26, 2018.  In addition, the Board further notes that pursuant to the Veteran's December 2017 motion to vacate, additional time to review the claims file and submit additional evidence and/or argument in support of the Veteran's claim was also requested.  

Accordingly, due to the denial of due process to the Veteran in this matter, the October 26, 2017 Board decision denying entitlement to service connection for a low back disability is vacated.   Further, an additional 60 days from the date of the Order to Vacate to review the claims file and submit additional evidence and/or argument pertinent to the claim is granted.  




	                        ____________________________________________
	LESLEY A. REIN
	Veterans Law Judge, Board of Veterans' Appeals


